Citation Nr: 1449765	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable schedular rating for musculoligamentous strain of the left knee prior to March 6, 2012, a rating in excess of 10 percent from March 6, 2012, to June 26, 2012, a compensable rating from June 27, 2012 to December 17, 2012, and a rating in excess of 10 percent thereafter.

2.  Entitlement to a compensable schedular rating for musculoligamentous strain of the right knee prior to March 6, 2012, a rating in excess of 10 percent from March 6, 2012, to June 26, 2012, a compensable rating from June 27, 2012 to December 17, 2012, and a rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable schedular rating for tendonitis of the left ankle prior to December 4, 2012, and a rating in excess of 10 percent thereafter.

4.  Entitlement to a compensable schedular rating for tendonitis of the right ankle prior to December 4, 2012, and a rating in excess of 10 percent thereafter.

5.  Entitlement to a schedular rating in excess of 20 percent for low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.

6.  Entitlement to an extraschedular rating for the left knee, right knee, left ankle, right ankle and low back service-connected disabilities.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1999 to July 2001. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before a Veterans Law Judge (VLJ) during an October 2011 Board videoconference hearing.  A copy of the hearing transcript is of record.

In February 2012, the Board denied compensable ratings for bilateral knee musculoligamentous strain and bilateral ankle tendonitis and remanded the issue of an increased rating for a low back disability. 

In a May 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision denying the increased rating claims and remanded the matters to the Board for further adjudication consistent with the Decision.  

In a December 2012 rating decision, the RO assigned ratings for left and right knee musculoligamentous strain of 10 percent effective March 6, 2012, zero percent (noncompensable) effective June 27, 2012, and 10 percent effective December 18, 2012.  It also granted ratings of 10 percent each for the Veteran's left and right ankle tendonitis effective December 4, 2012.  The issues are thus characterized on the title page.

In October 2013, the Board denied entitlement to service connection for left and right hip disabilities.  At that time, the Board also remanded the remaining issues for further development.  The case has returned to the Board for appellate review.

Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.  As further development is required however, the issue (along with the extraschedular rating issue) is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 6, 2012, the Veteran's bilateral knee disability did not produce pain on motion.

2.  From March 6, 2012 the Veteran's bilateral knee disability has produced painful motion. 

3.  At no time during this appeal, even considering his pain and corresponding functional impairment, has the Veteran's bilateral knee disability manifested ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum; nor has it limited his leg flexion to 60 degrees or less, or limited his leg extension to 5 degrees or more.

4.  Prior to December 4, 2012, the Veteran's bilateral ankle disability did not produce pain on motion.

5.  At no time during this appeal, even considering his pain and corresponding functional impairment, has the Veteran's bilateral ankle disability manifested ankylosis or malunion of the os calcis or astragalus, nor has it resulted in marked or moderate limitation of ankle motion or necessitated an astragalectomy. 

6.  At no time during this appeal, even considering his pain and corresponding functional impairment, has the Veteran's low back disability manifested ankylosis or intervertebral disc syndrome, nor has it limited his thoracolumbar forward flexion to 30 degrees or less. 


CONCLUSIONS OF LAW

1.  Prior to March 6, 2012, the criteria for a compensable disability rating for musculoligamentous strain of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

2.  Since March 6, 2012, and including June 27, 2012 to December 17, 2012, the criteria for a disability rating in of 10 percent, but no higher for musculoligamentous strain of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

3.  Prior to March 6, 2012, the criteria for a compensable disability rating for musculoligamentous strain of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

4.  Since March 6, 2012, and including June 27, 2012 to December 17, 2012, the criteria for a disability rating in of 10 percent, but no higher for musculoligamentous strain of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

5.  Prior to December 4, 2012, the criteria for a compensable disability rating for tendonitis of the left ankle were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

6.  Since December 4, 2012, the criteria for a disability rating in excess of 10 percent for tendonitis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

7.  Prior to December 4, 2012, the criteria for a compensable disability rating for tendonitis of the right ankle were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

8.  Since December 4, 2012, the criteria for a disability rating in excess of 10 percent for tendonitis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).

9.  The criteria for a disability rating in excess of 20 percent for low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An April 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  Thus, VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private chiropractic records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in May 2010, June 2012, February 2012, December 2012, and November 2013 which involved reviews of the Veteran's claims file, in-person interviews, and physical assessments, including range of motion testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In October 2013, the Board remanded these issues for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA associated the documents identified in the remand order with the Veteran's claims file, obtained VA treatment records generated since November 2012, and provided the Veteran with a new VA spine examination in November 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).


III.  Analysis

1.  Bilateral Knee Disability

The Veteran has been diagnosed with musculoligamentous strain of both knees.  As the symptomatology does not vary between the two knees, the Board will address them together.  There are several diagnostic codes which apply to the knees.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256-5263).  However, the requisite criteria are not met for a compensable rating under any single one of them.  Specifically, the record does not indicate the presence of ankylosis; recurrent subluxation or lateral instability; dislocated or removed semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  The Veteran's range of motion has been tested on several occasions over the course of the appeal period and his leg flexion has never been limited to 60 degrees or less, and his leg extension has never been limited to 5 degrees or more, even considering the effects of pain or repeated motion.

The only issue before the Board then is whether there is significant evidence of painful motion to warrant a compensable rating under 38 C.F.R. § 4.59 for the period prior to March 6, 2012, or for the period from June 27, 2012 to December 17, 2012.

At his May 2010 VA examination the Veteran denied any day-to-day problems with his knees although he noted that excessive stair climbing or deep knee bends would cause knee pain.  He mentioned having flare-ups of moderate severity every 2-3 weeks, which could last for hours.  Upon examination he was noted to have a full range of motion bilaterally with no evident pain, even after repetition. 

The Veteran testified at his October 2011 Board hearing that he has pain in his knees when he kneels down or squats, or when he is running.  He has also stated that changes in temperature or changes in the weather will cause him to have constant pain while he is trying to sleep which will wake him up.  He also described his knee pain as constant or nearly constant.

In February 2012, the Veteran reported daily aching pain for 10 years, with the pain being worse when he is on his knees playing with his daughter.  He noted having to get up at night to relieve aches and that his pain, at its worst, was 8 out of 10.  In March 2012, a VA treatment provider noted the Veteran had knee pain on resisted extension. 

The Veteran's characterization of his pain has fluctuated considerably from being occasional and dependent on knee bends or stair climbing, to being constant and moderately severe day and night.  As will be further discussed below, it is also inconsistent with observations made by VA examiners and treatment providers.  As such, the Board affords the Veteran's statements less probative value than the clinical observations made by VA treatment providers.  Based on the medical record before the Board, the Veteran's pain on motion was not objectively observed prior to March 6, 2012.  As such a compensable rating for pain is not warranted before that date, including under 38 C.F.R. § 4.59.  See Burton, 25 Vet. App. at 1.

Turning to the second period under review, at his June 2012 VA examination the Veteran reported dull pain on a daily basis in both knees and that walking, kneeling, and weather changes could cause flare-ups.  However, the examiner observed a full range of motion with no evidence of pain or limitation on repetition.  

In November 2012 the Veteran reported a dull ache in his knees.  A normal range of knee motion was again observed.  In December 2012 the Veteran reported dull pain on a daily basis in both knees with flare-ups due to walking, kneeling, and weather changes.  Pain was observed on flexion at 120 degrees.  The examiner noted that the Veteran symptom enhances and that there are discrepancies between his range of motion capability when he is being tested and when he is not.  

While the June 2012 examiner did not note pain on motion, both the March 2012 and December 2012 examiners did.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's painful motion most likely did not temporarily cease for the 5 month period between June 27, 2012 and December 17, 2012 and that therefore a 10 percent rating is warranted for this period for painful motion.  38 C.F.R. § 4.59.
2.  Bilateral Ankle Disability

The Veteran has been diagnosed with bilateral ankle tendonitis.  As the symptomatology does not vary between the two ankles, the Board will address them together.  

At his May 2010 VA examination the Veteran complained of ankle pain, stiffness with weather changes and occasional pain at the end of a long day of work, with moderate flare-ups every 2-3 weeks for a number of hours.  The examiner found the Veteran capable of a full range of motion without evidence of pain or further limitation due to repetition.  The examiner also found no deformity, instability, giving way, stiffness, weakness, incoordination, dislocation, subluxation, effusion or tendon abnormality.

At his Board hearing the Veteran testified that his ankles lock up, but have never given way.  He also stated that he had no issues with walking at all, but that problems occur when he tries to run.  He reported up to a year and a half between flare-ups. 

The Veteran reported further ankle pain in February 2012, March 2012 and April 2012, and June 2012 but no other effects.

In December 2012, the Veteran reported pain on ankle extension at a VA examination.  The examiner noted flexion of both ankles to 40 degrees, extension to 20 degrees with pain at 15 degrees with no further limitation due to repetition.  The examiner noted pain on movement with full strength and no ankylosis.  The Veteran reported treating his condition with over the counter ibuprofen.  The Veteran was able to climb onto the examination table without difficulty and able to walk on his toes, heels and perform tandem walks. The examiner noted that the examination of the ankles appeared to be completely benign despite the Veteran's subjective complaints. 

In April 2013 the Veteran again complained of ankle pain that increases with weather changes.   

There are several diagnostic codes which apply to the ankles.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270-5274).  However, the requisite criteria are not met for a compensable rating under any of them.  Specifically, the record does not indicate the presence of ankylosis; malunion of the os calcis or astragalus or the occurrence of an astragalectomy.  The December 2012 VA examination shows slight limitation of motion.  However, even accounting for restricted motion due to pain and the effect of repetitive motion, the Veteran's ankle disabilities are productive of no more than a 5 degree restriction on flexion and extension, which does not rise to the level of a moderate limitation of motion.  As the VA examiners have noted no other significant effects from the Veteran's ankle disabilities, the Board finds that a schedular rating of 10 percent or higher is not warranted for the Veteran's bilateral ankle disability under the listed diagnostic codes.

However, as with his knee disability, the Veteran has claimed that his ankles cause him pain, and as with his knee disability, the Veteran's statements have been inconsistent and at odds with the observations of treatment providers.  The first occurrence of objectively verified ankle pain occurs in December 2012.  As such, a 10 percent rating is warranted from December 4, 2012 and not before.  38 C.F.R. § 4.59.  No higher rating is warranted thereafter since, as noted above, the criteria for a 20 percent rating have not been met under any analogous diagnostic code.

3.  Low Back Disability

The Veteran has been diagnosed with low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.  The Veteran is currently rated at 20 percent under Diagnostic Code 5293 for intervertebral disc syndrome (IVDS), a diagnostic code which no longer exists and was replaced with diagnostic code 5243 in 2003.  However, for reasons that will be discussed below, the Board finds that the Veteran is more appropriately rated under diagnostic code 5242 for degenerative arthritis of the spine.  The Veteran is also in receipt of a 20 percent rating for radiculopathy of the right leg associated with his low back disability.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 30 percent disability rating is for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a Note 1.

In March 2010 the Veteran reported that his back went out during dinner.  He reported pain radiating down his leg to his calf at a 5 out of 10 when at rest but more if he moves.  He said he had been having problems like that every three months, but more frequently recently.  He reported having difficulty with his construction job due to his back pain. 

In April 2010 he reported blowing out his back again while stretching.  He reported numbness and tingling down his right leg to the knee.  In May 2010 the Veteran's chiropractor reported decreased range of motion at all lumbar ranges.

At his May 2010 VA examination, the Veteran stated that his pain had become more severe and that his primary care provider recommended he find a new career which did not require so much physical labor.  The Veteran primarily complained of low back pains when lifting weights greater than 20 pounds and also with prolonged standing or sitting.  He also complained of morning stiffness especially if he awakens from sleeping on his stomach or flat on his back.  The examiner noted decreased motion, stiffness, and pain with occasional spasms with radiating pain down the right buttock to the knee.  No flare-ups, incapacitating episodes of spine disease, fatigue, or weakness were noted.  The Veteran walked with a normal gait and was capable of walking 1-3 miles.  The Veteran had a full range of motion with no objective evidence of pain or additional limitation following repetition.

In July 2011, the Veteran stated that the medication for his back pain was not working and was causing mental problems.  He reported being unable to sit still during class.  It seems his difficulty sitting was primarily due to his right leg radiculopathy.  On examination his range of motion was noted to be half of normal in flexion and within normal limits in extension, side bending and rotation.  

In October 2011, the Veteran reported that he had chronic back pain for three years but which had seriously worsened approximately 3 months earlier.  

At his October 2011 Board hearing the Veteran reported constant back pain which settled into his right leg and made it very difficult to tie his socks and shoes.  He reported having incapacitating episodes four or five times per month where he has to lay in bed for anywhere from a couple of hours to a day or two.  He reported being in bed for a week a year and a half before the hearing. 

At his February 2012 VA examination, the Veteran reported that his sciatic/radiculopathy pain went away following an epidural in January 2012.  Range of motion testing showed the Veteran capable of forward lumbar flexion to 50 degrees with pain at 50 degrees and extension to 30 degrees with no pain.  The examiner noted no IVDS or any other neurologic impairment.  Once again the Veteran was noted to be capable of further range of motion than he demonstrated during testing as the examiner noted the Veteran showed lumbar extension greater than 30 degrees arching his back while lying prone the examination table.  The examiner also noted the Veteran displayed no limitation, delayed motion or grimace with sitting to standing, standing to sitting, sitting to lying supine or lying supine to sitting.  

In December 2012, the Veteran was examined again and found to have forward flexion to 75 degrees with evidence of painful motion at 65 degrees and no further limitation upon repetition.  The examination found no IVDS or ankylosis. 

In April 2012, the Veteran reported his pain was now predominantly in his knees and anterior ankles bilaterally.  Flexion was reported to be very limited (hands to knee level), but no measurement with a goniometer appears to have been taken.

At his most recent examination in December 2013, the Veteran reported daily back pain between 5-8 out of 10 with flare-ups caused by prolonged standing or sitting.  The examiner found no ankylosis, no IVDS, and no incapacitating episodes in the past 12 months.  He recorded limitation of lumbar flexion at 60 degrees with pain at 50 degrees and no change upon repetition.  The examiner opined that there is no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the spine joint is used repeatedly over a period of time.

Based on the evidence of record, the Veteran's low back condition does not warrant a rating in excess of 20 percent.  At no point during the appeal period has the condition manifested ankylosis of the lumbar spine and the Veteran's forward flexion has not been limited to 30 degrees, even accounting for pain or repetitive use at any point.  Based on the Veteran's most recent examination, the occasional flare-ups he incurs do not additionally limit his functional ability.  

Although the Veteran was originally rated based on IVDS, none of the examiners or treatment providers assessing the Veteran during the appeal period have identified the presence of IVDS. However, as the Veteran has not reported being prescribed bed rest by a physician he would not be entitled to a rating in excess than 20 percent even if IVDS had been detected.  38 C.F.R. § 4.71a (Diagnostic Code 5243 Note 1).

Finally, the Veteran has not been found to have a neurological condition associated with his back other than the radiculopathy, for which he is already being compensated.  

For the reasons set forth above, the preponderance of the evidence is against even higher ratings for the rating stages on appeal for the Veteran's service-connected knee, ankle and low back disabilities.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the period prior to March 6, 2012, a compensable disability rating for musculoligamentous strain of the left knee is denied.

For the period since March 6, 2012, a disability rating of 10 percent, and no higher, for musculoligamentous strain of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.

For the period prior to March 6, 2012, a compensable disability rating for musculoligamentous strain of the right knee is denied.

For the period since March 6, 2012, a disability rating of 10 percent, and no higher, for musculoligamentous strain of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

For the period prior to December 4, 2012, a compensable disability rating for tendonitis of the left ankle is denied.

For the period since December 4, 2012, a disability rating in excess of 10 percent for tendonitis of the left ankle is denied.

For the period prior to December 4, 2012, a compensable disability rating for tendonitis of the right ankle is denied.

For the period since December 4, 2012, a disability rating in excess of 10 percent for tendonitis of the right ankle is denied.

Entitlement to a rating in excess of 20 percent for low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1 is denied.


REMAND

The Veteran testified at his Board hearing that he had to resign from his previous employment due to his service-connected back disability.  As the Veteran appears to be currently unemployed, the Board finds that the matter of entitlement to TDIU has been raised during the pendency of this appeal.  See Rice, 22 Vet. App. 447.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability. 

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Complete any other development deemed necessary in order to properly develop the Veteran's claim for TDIU.  If additional development is deemed necessary, such as obtaining a medical opinion as to whether the Veteran is unemployable due solely to his service-connected disabilities, such should be accomplished. 

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


